This action was instituted by plaintiffs against the receiver of the Aulander Realty Company and against the corporation itself, both being named as defendants in the original summons dated 10 January, 1916. Both defendants are commanded to answer the complaint at a term of Superior Court convening 14 February, 1916. At said term "defendants were allowed thirty days within which to file answer as of this term." The defendant Gilliam filed an answer on 15 March, 1916, and the defendant corporation filed answer on 17 March, 1916.
We fail to find any authority in the order of Peebles, J., for  (534) striking out the answer of the Aulander Realty Company, the defendant corporation, and therefore its appeal is unnecessary. The order is confined in its effect exclusively to the individual answer of one R. J. Dunning, who is not a party to the action.
We are unable to determine the relevancy of the answer of the defendant corporation, as no copy of it has been included in the record. It was the duty of that defendant, who is the appellant, to see that the answer was copied in the transcript, and, if necessary, to apply in apt time to this Court for a certiorari.
Said corporation, having been made a party defendant in addition to its receiver, and no nonsuit having been taken as to it, had a right to answer, but whether the answer is relevant, raises an issue or is a proper one, can only be determined by an inspection of it.
Let costs of this appeal be taxed against the Aulander Realty Company and its sureties.
Appeal dismissed.